DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1 and 6 have been amended, claims 5, 7, and 8 have been canceled, and claims 1-4, 6, 9, and 10 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barret (US 4,811,498) in view of Segel et al. (US 5,323,549), herein Segel, and Gasparovic et al. (US 7,685,747), herein Gasparovic.
Regarding claim 1, Barret discloses an easy removal prevention footwear apparatus comprising: a footwear (boot 1); a medial opening (slit 151); a lateral opening (slit 140); a first band (first strap 131); a second band (second strap 145); a fastener (fastening means 141); the footwear comprising a toe section, a medial quarter, a lateral quarter, a counter section, a vamp, a topline, and a sole; a first proximal end of the first band being internally connected to the footwear; a second proximal end of the second band being internally connected to the footwear, opposite of the first proximal end; the medial opening and the lateral opening traversing into the counter section (wherein the medial and lateral openings are in the heel section of the boot); a first distal end (free end 134) of the first band slidably 
Barret does not specifically disclose that the bands are elastic. Segel teaches an article of footwear having a first elastic band (arm member 7) slidably traversing through a medial opening (aperture 66) and adjustably attaching at the rear of the footwear, and a second elastic band (end portion 3) slidably traversing through a lateral opening (aperture 64) and adjustably attaching at the rear of the footwear. The straps are elastic in nature to provide enhanced comfort and shock absorption while promoting proper foot positioning and stress dispersement (column 4, line 55-column 6, line 47; Fig. 2-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide bands which are elastic, as taught by Segel, to the footwear of Barret, in order to provide enhanced comfort and shock absorption while promoting proper foot positioning and stress dispersement.

Regarding claim 2, Barret discloses the toe section and the counter section being positioned opposite of each other; the toe section and the counter section being connected onto the sole; the medial quarter and the lateral quarter being extended from the toe section to the counter section; the medial quarter and the lateral quarter being connected to the sole, the toe section, and the counter section; the vamp and the sole being oppositely positioned of each other; the vamp being tensionably connected to the toe section, the medial quarter, and the lateral quarter (such as by tensioning means 144); the topline being terminally delineated by the vamp, the medial quarter, the lateral quarter, and the counter section; and the topline and the sole being oppositely positioned of each other (Fig. 2).
Regarding claim 3, Barret discloses the first proximal end being terminally connected to the sole; the first proximal end being positioned adjacent to the toe section and the medial quarter; the second proximal end being terminally connected to the sole; and the second proximal end being positioned adjacent to the toe section and the lateral quarter (Fig. 2).
Regarding claim 4, Barret discloses the first distal end being externally positioned to the counter section; the second distal end being externally positioned to the counter section; the medial opening being positioned adjacent to the medial quarter and the topline; and the lateral opening being positioned adjacent to the lateral quarter and the topline (Fig. 2).
Regarding claim 6, Barret discloses the first cross section and the second cross section being positioned adjacent to each other; and the first cross section and the second cross section being positioned adjacent to the vamp (column 8, lines 18-21; Fig. 2).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barret, Segel, and Gasparovic, as applied to claim 1, further in view of Sakai (US 2014/0259781).
The combination of Barret, Segel, and Gasparovic does not disclose a flap. Sakai teaches an article of footwear having a rear closure strap (heel support member 34) and rear opening (opening 128a). The closure strap and opening are covered by a flap (flap 142); the flap being terminally connected to the counter section, adjacent to the topline; and the strap/opening being perimetrically enclosed by the flap. The flap includes a fastening mechanism (hook and loop fasteners); and the fastening mechanism being integrated in between the flap and the counter section (paragraph 0028; Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cover flap, as taught by Sakai, over the rear fastener and band ends of the combination of Barret, Segel, and Gasparovic in order to cover the fastening mechanism when not in use, protecting the elements from damage and hiding them from view.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 9, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732